OPINION — AG — ** GRAVE ROBBING — ARCHAEOLOGICAL DIGS ** (1) PRIOR TO THE EXCAVATION OR REMOVAL OF ANY ARCHAEOLOGICAL RESOURCES LOCATED ON INDIAN LANDS, A PERMIT IS TO BE OBTAINED FROM THE FEDERAL LAND MANAGER. ADDITIONALLY, PRIOR TO THE ISSUANCE OF A PERMIT, CONSENT MUST BE OBTAINED FROM THE INDIAN OR INDIAN TRIBE OWNING SUCH LANDS. FURTHER, NO PERMIT IS REQUIRED FOR AN INDIAN OR INDIAN TRIBE TO EXCAVATE OR REMOVE ARCHAEOLOGICAL RESOURCES LOCATED ON 'THEIR' LAND. (2) 53 O.S. 361 [53-361](C) REQUIRES A PERMIT TO BE OBTAINED FROM STATE ARCHAEOLOGIST PRIOR TO THE EXPLORATION OR EXCAVATION OF ANY PREHISTORIC RUINS OR ARCHAEOLOGICAL SITE ON THE OKLAHOMA STATE REGISTER, OR ON STATE OWNED OR CONTROLLED LANDS. (3) 53 O.S. 361 [53-361](K) REQUIRES THAT THE CONSENT OF THE LANDOWNER FIRST BE OBTAINED PRIOR TO ANY EXPLORATION OR EXCAVATION ON PRIVATELY OWNED LANDS, ALTHOUGH SUCH ACTIVITY ON PRIVATELY OWNED LANDS IS TO BE DISCOURAGED UNDER THE PROVISIONS OF 53 O.S. 361 [53-361](M) (4) 21 O.S. 1163 [21-1163] MAKES IT A CRIME FOR ANY PERSON TO OPEN A GRAVE OR PLACE OF BURIAL WITH THE INTENT TO REMOVE A DEAD BODY FOR THE PURPOSE OF SELLING OR DISSECTION, OR TO STEAL A COFFIN OR ANY PART OF THING ATTACHED TO IT OR BURIED WITH IT. (NATIVE AMERICAN INDIANS, INDIAN COUNTRY, CULTURAL SITE, RELIGIOUS SITE PROPERTY) CITE: 21 O.S. 1163 [21-1163], 53 O.S. 361 [53-361],16 U.S.C.A. 470 (JEAN M. LEBLANC)